Motion to reargue by the District Attorney denied. We are asked to specify whether our decision was in the interest of justice or, as we said, on the law, the reason being that we reversed and remanded because of instructions by the Trial Justice deemed by us to have been coercive of the jury, the point not having been preserved for review. A reading of the memoranda herein indicates clearly, that point having been brought to our attention in the dissent, that we realized fully that it had not been preserved. It is quite obvious from the majority writing that we determined that the error on which we reversed "went to the essential validity of the trial (People v Patterson, 39 NY2d 288, 296)” and our decision was therefor on the law. Reargument is not necessary. Concur — Murphy, P. J., Capozzoli, Markewich and Lynch, JJ.